Dunn, C. J.,
in concurring in the opinion, said that he felt it due to himself, as the cause was tried before him in the court below, to make a statement of his opinion, to explain any seeming inconsistency in his own decisions, and stated that the plaintiff in error, Hunter, was indicted for adultery at the September term, 1838, of the Iowa county district court, to which indictment the same objection was taken that is now made in this court, and, upon argument, the district court sustained the objection and quashed the indictment.
At the April term, 1839, a second indictment was preferred against Hunter for the same offense, and, although he had never changed his opinion upon the question of law involved in the case, in order to give the district attorney an opportunity of having it decided by this court, and the principle finally settled, the court below overruled the demurrer and requested that the cause should be brought up on error. In pursuance of this suggestion, and by agreement of counsel, the cause had *94been presented in its present form before this court. He entirely agreed with the opinion of the court, just delivered by Judge Irvin, and stated that he had never doubted as to the law upon the point that had been submitted for decision.